Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Claim Objections
Claim 12 is objected to because of the following informalities:  the limitation “each wire holder” in line 3 should be changed to “each of the wire holders” or “each of the one or more wire holder” to provide proper antecedent basis.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller configured to…” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, 15, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation “a water flow sensor” renders the claim indefinite because it is unclear whether the limitation is referring to the water sensor of claim 12 or a different water sensor.
Regarding claim 24, the limitation “a water flow sensor” renders the claim indefinite because it is unclear whether the limitation is referring to the water sensor of claim 23 or a different water sensor.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12, 13, 15, 19, 20, 23, 24, 27, 31, 32, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over DE4433784A1 (hereinafter referred as “Ueing”, refer English language machine translation for claim mapping), in view of US 2016/0260533 (hereinafter referred as “Wilson”), DE 8913491 (hereinafter referred as ‘491), US 2007/0029261 (hereinafter referred as “Chew”). 
Regarding claims 12, 13, 15, 23, 24, and 27 Ueing teaches a water treatment system comprising: a first wire coil (4) wrapped around a water pipe (1) at a first angle, wherein the first angle is less than 90° as measured from a direction of water flow through the water pipe; a second wire coil (5) wrapped around the water pipe at a second angle, wherein the second angle is more than 90° as measured from the direction of water flow through the water pipe (refer fig. 1 indicating winding coils 4 and 5 at opposite angles); and a controller (2) configured to send a first electric current to the first wire coil to generate a first magnetic or electric field and a second electric current to the second wire coil to generate a second magnetic or electric field, wherein the first electric current and the second electric current are different (abstract; claims 1, 2; [0006]-[0008], fig. 1, 2). Ueing discloses that a higher direct voltage and lower alternating voltage is applied to the rear coil compared to the front coil (refer claim 2), which indicates that electric current is independently controlled.
Ueing does not disclose providing one or more wire holder, each wire holder comprising a wire channel and an end piece.
Wilson teaches a wire holder comprising wire channels (abstract, fig. 3a-8). Wilson discloses that the device is wrapped around a conduit with flowing fluid (abstract, [0057]).
It would have been obvious to one of ordinary skill in the art to provide one or more wire holders having notches/wire channels in the system of Ueing as taught by Wilson to hold the wires in a winding position. Wilson teaches providing a tape covering the wires which is interpreted as end piece.
Modified Ueing does not disclose providing a power saving mode when a water flow sensor detects and communicatees to the controller that water in the water pipe is stagnant.
‘491 teaches an apparatus for treatment of water flowing through a conduit, the apparatus comprising a coil wound around the conduit, a controller (2) generating electrical signal generating magnetic field (claim 1, fig. 1, page 5-6). The apparatus further comprising a flow meter (7) having a sensor (70). ‘491 discloses that flow meter is used to detect flow through the conduit and if water flow is not present, the apparatus is disabled (refer page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the system of Ueing to include a flow sensor detecting flow through the conduit to control electric output to enable shutting down of the device in case of no water flow as taught by ‘491. One of ordinary skill in the art would expect that shutting down the device when during lack of water flow would conserve energy.
Modified Ueing does not disclose that the first and second electric current are pulsed at a frequency between 10 and 15 kHz.
Chew teaches a method and a device for treating water using an electromagnetic field. The method comprising the steps of subjecting the water to the electromagnetic field generated utilizing an inductor coil; and varying a frequency of a driving signal for the inductor coil such that the generated electromagnetic field has a varying frequency (abstract). Chew discloses that to achieve the desired water treatment effects, the programmable chip U3 is programmed to produce signals of frequency range from 5 kHz to 30 kHz [0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Ueing to control the frequency between 10 and 15 kHz to achieve desired water treatment effect as taught by Chew. The range disclosed by Chew (5-30 kHz) overlaps the claimed range of 10 to 15 kHz. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Regarding claim 19 and 31, modified Ueing teaches limitations of claim 12 as set forth above. Ueing discloses that the device is for treating water in pipeline. Selection of pipe diameter would have been an obvious matter of design choice to one of ordinary skill in the art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 20 and 33, polyvinyl chloride, cross-linked polyethylene, copper, or ferrous-based material are well known materials in pipes for carrying liquid. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). It would have been an obvious matter of choice to one of ordinary skill in the art select a known material for pipes.
Regarding claim 22, the limitation is reciting a manner of operating the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 32, the limitations of claim 32 are reciting a manner of operating the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 47 and 48, Ueing teaches that the first electric current and the second electric current are independent in both polarity and magnitude (abstract; claims 1, 2; [0006]-[0008], fig. 1, 2). Furthermore, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claims 14, 16, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ueing in view Wilson, ‘491, and Chew as applied to claim 12 above, and further in view of US 2016/0016829 (hereinafter referred as “Hughes”).
Regarding claims 14, 16, 25 and 28, modified Ueing teaches limitations of claim 12 as set forth above. Modified Ueing does not teach that the system comprising a total dissolved solids sensor configured to measure the total dissolved solids of water flowing through the water pipe and configured to communicate the total dissolved solids to the controller, wherein the controller is configured to adjust the first electric current and the second electric current based on the total dissolved solids.
Hughes teaches providing electromagnetic fields to liquids, such as water, to treat unwanted material in the liquid (abstract). The system comprises a flow meter, a conductivity meter to measure TDS levels, and a controller collecting data related to conductivity, and flow-rate ([0046], [0047]), and the controller is configured to control modulation signal in response to the data received from various sensors including flow meter and conductivity sensor [0018].
Modified Ueing and Hughes are analogous inventions in the art of water treatment systems using magnetism. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Ueing with teachings of Hughes to provide the system comprising a total dissolved solids sensor configured to measure the total dissolved solids of water flowing through the water pipe and configured to communicate the total dissolved solids to the controller, wherein the controller is configured to adjust the first electric current and the second electric current based on the total dissolved solids to provide the system for treating liquids that provide greater control over the application of electromagnetic energy to liquids, a greater range and variability of the voltage, current, frequency and waveform shape of electromagnetic energy applied to liquids, and high operational reliability and safe.
Claims 21 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ueing in view Wilson, ‘491, and Chew as applied to claims 12 and 23 above, and further in view of US 2018/0178184 (hereinafter referred as “Holland”).
Regarding claims 21 and 34, modified Ueing teaches limitations of claims 12 and 23 as set forth above. Modified Ueing does not teach that the wire of the coils comprises gauge of 8-18 AWG. However, selecting a wire gauge to confirm with standards of electrical system would have been an obvious to one of ordinary skill in the art. Holland discloses use of 14 AWG wire to make a coil encircling a conduit (refer [0140], [0177], [0201]). Use of known wire gauge would have been an obvious matter of design choice to one of ordinary skill in the art.
Claims 22 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ueing in view Wilson, ‘491, and Chew as applied to claims 12 and 23 above, and further in view of US 5738766 (hereinafter referred as “Jefferson”).
Regarding claims 22 and 35, modified Ueing teaches limitations of claims 12 and 23 as set forth above. Modified Ueing does not disclose that the controller is configured to output a current of 2-10 amps. 
Jefferson discloses descaling device for neutralizing and preventing formation of calcium carbonate or other scale in a water conduit includes an electromagnetic coil adjacent the conduit and a power supply for the coil. The power supply generates a complex triangular waveform output signal that varies continuously in frequency and amplitude. The output is applied across the ends of the coil creating time varying magnetic and electric fields. The fields physically interact with molecules in water flowing in the conduit to neutralize existing scale and prevent formation of new scale (abstract). Jefferson also teaches providing current of 50 mA to 10 A (C4/L9-18).
It would have been an obvious matter of design choice to one of ordinary skill in the art to select current of 2-10 to achieve desired magnetic field in the system of modified Ueing because Jeffereson discloses that it is known to use current in a range of 50 mA to 10 A. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ueing in view Wilson, ‘491, and Chew as applied to claim 12 above, and further in view of US 2018/0327288 (hereinafter referred as “Yamauchi”).
Regarding claim 26, modified Ueing teaches limitations of claim 23 as set forth above. Modified Ueing does not teach that the system comprises an electrode pair configured to collect cations from the water flowing through the water pipe to be transported to a reservoir. However, Yamauchi discloses a water treatment system wherein a pair of electrodes are provided to collect anions and cations and diver water to reservoir after collection of ions (abstract, fig. 3, [0028-0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of modified Schulte with teachings of Yamauchi to provide a pair of electrodes for removal of ions from water.
Response to Arguments
Applicant's arguments filed 03/14/2021 have been fully considered but they are not persuasive.
With regard to Ueing, applicant argued 

    PNG
    media_image1.png
    97
    882
    media_image1.png
    Greyscale

This is not found to be persuasive. Refer abstract; claims 1, 2; [0006]-[0008] of Ueing.
With regard to argument

    PNG
    media_image2.png
    124
    857
    media_image2.png
    Greyscale

The limitation is taught by DE 8913491. Refer claim rejection above.
With regard to argument

    PNG
    media_image3.png
    148
    847
    media_image3.png
    Greyscale

This argument is moot in view of current rejection. The limitation is taught by US 2007/0029261 (Chew). Refer claim rejections above.
With regard to argument

    PNG
    media_image4.png
    104
    856
    media_image4.png
    Greyscale
.
This argument is moot in view of current rejection. The limitation is taught by US 2016/0260533 (Wilson). Refer claim rejections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 00/47522, EP 1741677, FR 2703675 and FR 2697537 teaches use of coils around water pipe to generate magnetic field for treatment of water.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777